Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  January 9, 2015                                                                     Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Stephen J. Markman
  149270(55)                                                                              Mary Beth Kelly
                                                                                           Brian K. Zahra
                                                                                   Bridget M. McCormack
  JOHN KRUSAC, Personal Representative of the                                            David F. Viviano
  ESTATE OF DOROTHY KRUSAC,                                                         Richard H. Bernstein,
                                                                                                       Justices
            Plaintiff-Appellee,
                                                             SC: 149270
  v                                                          COA: 321719
                                                             Saginaw CC: 12-015433-NH
  COVENANT MEDICAL CENTER, INC., d/b/a
  COVENANT MEDICAL CENTER-HARRISON,
  d/b/a COVENANT HEALTHCARE,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of Health Care Administrator Brenda
  Keeling to permit the late filing of the brief amicus curiae is GRANTED. The amicus
  brief submitted on January 5, 2015, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 9, 2015